DETAILED ACTION
The present application, filed on 10/27/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 10/27/2020.
Claims 1-10 are pending and have been considered below.

Priority
The application claims priority to foreign application KR10-2019-0141340, filed on 11/07/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "wheel", "wheel angle sensor" and "permanent magnet" must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “generatea”, should read “generate a”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “awheel”, should read “a wheel”. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “vehiclebased”, should read “vehicle based”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “includingat”, should read “including at”. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “andvary”, should read “and vary”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “measureasteering”, should read “measure a steering”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “bya”, should read “by a”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “calculatethe”, should read “calculate the”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “sensor,the”, should read “sensor, the”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ushiro (US 2020/0070872).
Regarding claim 1, Ushiro discloses {Figures 1-15} a steer-by-wire system {1, 2}, comprising: a steering wheel {48} configured to generate a steering input; a sensor part {20, 21} configured to measure the steering input of the steering wheel {48}; a controller {19} configured to calculate a steering angle of a wheel {47} of a vehicle based on the steering input measured {Figures 3-5} by the sensor part {20, 21}; an actuator assembly {17, 18 [0036]} configured to be controlled by the controller {19} and located at an axle beam {3, 5} and configured to provide a steering driving force to the wheel {47}; and a tie rod {9} engaged with the actuator assembly {17, 18} and configured to vary the steering angle of the wheel [0032, 0045, 0061].  
Regarding claim 2, Ushiro discloses {Figures 1-5} the actuator assembly {17, 18} includes: a fixed coil unit {26 [0042]} located at the axle beam {3, 5}; and a moving part {18 (27, 28, 32, 33, 38)} engaged with the wheel { 47} through the tie rod {9}, including at least a part {18} located adjacent to the fixed coil unit {26}, and configured to move along the fixed coil unit [0041], wherein the moving part {18} is configured to move along the fixed coil unit and vary the steering angle of the wheel [0045, 0061].  
Regarding claim 3, Ushiro discloses {Figures 1-5} the moving part {18} includes a permanent magnet {magnets (not shown) [0057]}; and 22Attorney Docket No. 15438-1421when the controller {19} applies a current to the fixed coil unit {17 (26)} based on the calculated steering angle of the wheel {48}, the moving part {18} is configured to allow the permanent magnet {18 (27, 28)} to be moved along the fixed coil unit {17 (26)}.  
Regarding claim 4, Ushiro discloses {Figures 1-5} the moving part {18 (38)} further includes a guide part {39 [0050]} engaged with the axle beam {3, 5} so as to move along the axle beam [0045, 0061].  
Regarding claim 5, Ushiro discloses {Figures 1-5} a displacement sensor {66 [0056-0057, 0079]} provided at the axle beam {3, 5} corresponding to the guide part {39 [0050]} and configured to measure a displacement of the moving part {18 (27, 28, 32, 33, 38)}.
Regarding claim 6, Ushiro discloses {Figures 1-5} a knuckle arm {“knuckle arm” [0032]} provided at a distal end of the tie rod {9} and configured to be engaged with the wheel {47}.  
Regarding claim 7, Ushiro discloses {Figures 1-15} a wheel angle sensor {20B [0092]} located at the knuckle arm {“knuckle arm” [0032]}.  
Regarding claim 8, Ushiro discloses {Figures 1-5} the sensor part {20, 21} includes: a steering angle sensor {20A} configured to measure a steering angle of the steering wheel {48 [0092]}; and a torque sensor {21} configured to measure a steering torque of the steering wheel {48 [0093]}.  
Regarding claim 9, Ushiro discloses {Figures 1-5} the controller {19} is configured to: receive values measured by a displacement sensor {66}, a steering angle sensor {20A}, a torque sensor {21}, and a wheel angle sensor {20B}, and calculate a steering angle of the wheel {47} corresponding to the steering input of a driver based on at least one value among the measured values {Figure 5; [0092]}.  
Regarding claim 10, Ushiro discloses {Figures 1-5} the controller {19} is further configured to: calculate the steering angle of the wheel {48} based on the values measured by the wheel angle sensor {20B}, the displacement sensor {66}, the steering angle sensor {20A}, and the torque sensor {21}, and when the steering angle of the wheel {48} does not coincide with the steering angle calculated by the controller {19}, compensate for a calculation factor from which the steering angle is calculated {Figures 6-15}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atsushi (WO 2017/069168) teaches an electric power steering device. Moreillon (US 2020/0108858) teaches a steering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614